14-4270
     Shui v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 158 676
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   FENG ZING SHUI,
14            Petitioner,
15
16                   v.                                              14-4270
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Joshua Bardavid, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; John S.
27                                       Hogan, Assistant Director; Mona
28                                       Maria Yousif, Trial Attorney, Office
29                                       of Immigration Litigation, United
1                                   States Department of Justice,
2                                   Washington, D.C.
3
4          UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8          Petitioner Feng Zing Shui, a native and citizen of the

9    People’s Republic of China, seeks review of an October 21, 2014,

10   decision of the Board of Immigration Appeals (“BIA), affirming

11   a December 7, 2012, decision of an Immigration Judge (“IJ”)

12   denying Shui’s application for asylum, withholding of removal,

13   and relief under the Convention Against Torture (“CAT”).             In

14   re Feng Zing Shui, No. A201 158 676 (B.I.A. Oct. 21, 2014), aff’g

15   No. A201 158 676 (Immig. Ct. N.Y. City Dec. 7, 2012).       We assume

16   the   parties’   familiarity    with   the   underlying    facts    and

17   procedural history in this case.

18         We have reviewed the IJ’s decision as the final agency

19   determination.    Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir.

20   2008).     The   applicable     standards    of   review   are     well

21   established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

22   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

                                       2
1         For asylum applications like Shui’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances . . . base a credibility determination on the

4    demeanor,    candor,   or   responsiveness      of   the   applicant    or

5    witness, the inherent plausibility of the applicant’s or

6    witness’s account,” and inconsistencies in an applicant’s

7    statements    and   other   record       evidence   “without   regard   to

8    whether” they go “to the heart of the applicant’s claim.”

9    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   In   this   case,   the   adverse    credibility      determination     is

11   supported by substantial evidence.

12        Shui claimed she was arrested, detained, and beaten for

13   attending an underground Christian church in China.                 Shui

14   testified that she was born and had always lived in Fujian

15   province, but her household registry booklet shows that she is

16   registered in Sichuan province; her notarial birth certificate

17   states that she was born in Sichuan province; and her Chinese

18   national identification card states that it was issued in

19   Sichuan province.      Shui’s explanation for the inconsistency

20   was not one that the IJ was required to credit.                Majidi v.

21   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).
                                          3
1           The IJ relied on additional discrepancies between Shui’s

2    testimony and her supporting documents.                   Shui testified that

3    she did not know whether her underground church was still

4    functioning, but she submitted a letter from the church on

5    letterhead dated June 2012.           She explained that she misspoke.

6    The IJ reasonably declined to credit this explanation.               Majidi,

7 430 F.3d at 80-81.          In addition, although Shui claimed that she

8    and 17 or 19 other members of her church were arrested in October

9    2010, the letter from the church does not mention any such raid

10   or any arrests.

11          The IJ identified other inconsistencies between Shui’s

12   testimony and her credible fear interview.                    We require the

13   agency to “closely examine each . . . interview before

14   concluding that it represents a sufficiently accurate record

15   of the alien’s statements . . . in determining whether the alien

16   is credible.”        Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d

17   Cir. 2004); Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir

18   2009).    Here, the IJ noted that the credible fear interview was

19   admitted into evidence without objection from Shui’s attorney,

20   that Shui was provided a Mandarin interpreter at the interview,

21   that     she   did    not     indicate       that   she    misunderstood   the
                                              4
1    interpreter, and that the interview was written in question and

2    answer format and gave sufficient detail to conclude that it

3    was a reliable record of Shui’s answers to the interviewer’s

4    questions.       Under these circumstances, the interview bears

5    sufficient indicia of reliability.                Ming Zhang, 585 F.3d 725.

6         During her credible fear interview, Shui stated that she

7    did not know the name of the pastor at her underground church,

8    but at her hearing, she testified that his name was Lin Guang

9    and that she spoke to him frequently up until her October 2010

10   arrest.     She explained by saying that the church members called

11   him pastor and not by name.         In addition, Shui stated during

12   her interview that she did not know the names of any of the people

13   arrested with her, but she wrote in her asylum application that

14   she was arrested at the home of a fellow member named Zheng Xiao

15   Long.     Shui    explained      that       she   was   nervous   during   her

16   interview.       The    IJ   reasonably       declined     to   credit   these

17   explanations.      Majidi, 430 F.3d at 80-81.

18        Considering the discrepancies in the record, the IJ’s

19   adverse credibility determination is supported by substantial

20   evidence.     8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at

21   165-66.       This     finding   was        sufficient    to    deny   asylum,
                                             5
1    withholding of removal, and CAT relief, as all three claims were

2    based on the same factual predicate.   Paul v. Gonzales, 444 F.3d
3    148, 156-57 (2d Cir. 2006) (withholding); Xue Hong Yang v. U.S.

4    Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005) (CAT).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.    Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O=Hagan Wolfe, Clerk




                                    6